Exhibit 10.2
SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of June 10, 2011 (the
“Agreement”) is entered into among Ancestry.com Operations Inc., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders party hereto and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).
RECITALS
WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer entered into that certain
Credit Agreement dated as of September 9, 2010 (as amended or modified from time
to time, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Amendment. A new sentence is hereby added at the end of Section 8.17 of the
Credit Agreement to read as follows:
Notwithstanding the foregoing prohibitions, it is understood and agreed that
Holdings may Guarantee Indebtedness and other obligations of any other Loan
Party so long as such Guarantee would otherwise be permitted by the terms of
this Agreement and that Holdings may enter into any agreement evidencing any
such Guarantee.
2. Conditions Precedent. This Agreement shall be effective upon the receipt by
the Administrative Agent of counterparts of this Agreement duly executed by the
Borrower, the Guarantors, the Required Lenders and Bank of America, N.A., as
Administrative Agent.
3. Miscellaneous.
(a) The Credit Agreement, as modified hereby, and the obligations of the Loan
Parties thereunder and under the other Loan Documents, are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.
(b) Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the Loan
Documents as modified hereby and (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Loan Documents.
(c) The Borrower and the Guarantors hereby represent and warrant as follows:
(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

 

 



--------------------------------------------------------------------------------



 



(ii) This Agreement has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms.
(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Agreement.
(d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.
(e) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.
(f) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[Signature pages follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

          BORROWER:  ANCESTRY.COM OPERATIONS INC.,
a Delaware corporation
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   Chief Financial Officer      HOLDINGS:   ANCESTRY.COM INC.,
a Delaware corporation
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   Chief Financial Officer      GUARANTORS:  TGN SERVICES, LLC,
a Delaware limited liability company
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title: Manager        IARCHIVES, INC.,
a Utah corporation
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title: Chief Financial Officer        ANCESTRY.COM DNA, LLC,
a Delaware limited liability company
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title: Manager   

ANCESTRY.COM
SECOND AMENDMENT TO CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:  BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Brenda H. Little         Name:   Brenda H. Little        Title:
Vice President      LENDERS:  BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer
      By:   /s/ Tasneem A Ebrahim         Name:   Tasneem A. Ebrahim       
Title: Senior Vice President        ZIONS FIRST NATIONAL BANK,
as a Lender
      By:   /s/ Jim C. Stanchfield         Name:   Jim C. Stanchfield       
Title: Vice President        MORGAN STANLEY BANK,
as a Lender
      By:   /s/ Sharon Bazbaz         Name:   Sharon Bazbaz        Title:
Authorized Signatory   

ANCESTRY.COM
SECOND AMENDMENT TO CREDIT AGREEMENT

 

 